 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     CRAIG MASON
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:16-cr-002 KJM
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER REGARDING
14                                                    CORRECTION OF FINAL PRE-SENTENCE
     CRAIG MASON,                                     INVESTIGATION REPORT
15

                   Defendant.                         Date: October 21, 2019
16
                                                      Time: 9:00 a.m.
17                                                    Court: Hon. Kimberly J. Mueller

18

19

20

21
            Plaintiff United States of America by and through Assistant United States Attorney Justin
22

23   Lee, and Attorney Todd Leras on behalf of Defendant Craig Mason, stipulate as follows:

24          1. This matter was set for a Sentencing Hearing on September 30, 2019. The case
25
               resolved, on March 8, 2019, pursuant to a written plea agreement. Mr. Mason entered
26
               a guilty plea to Count One of the Superseding Indictment, a violation of 18 U.S.C. §
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1           922 (a)(1)(A) – Unlawful Manufacturing or Dealing in Firearms.
 2
          2. The Court, on its own motion, continued the Sentencing Hearing to October 21, 2019.
 3
             The Court further directed the parties to meet and confer to address unresolved
 4
             matters regarding the advisory guideline range in the final Presentence Investigation
 5

 6           Report (“PSR”). Specifically, the parties disagreed regarding the potential

 7           application of U.S.S.G. §2K2.1(b)(5) (enhancement for firearm trafficking) and
 8
             U.S.S.G. §2K2.1(b)(6) (enhancement for possession of a firearm during another
 9
             felony offense). It further directed the parties to meet and confer regarding
10
             submitting for the Court’s review portions of a surreptitious videotape bearing on the
11

12           unresolved questions. The videotape depicted Mr. Mason’s meeting with a

13           confidential informant (“CI”) on April 25, 2013. The Court set a briefing schedule as
14
             to the limited issues raised during the September 30 hearing.
15
          3. The parties met and conferred on October 4, 2019. They agreed to the following:
16
             a) As to the firearm trafficking enhancement in U.S.S.G. §2K2.1(b)(5), the parties
17

18               agree that there is sufficient evidence to support a 4-level enhancement.

19               Application Note 13 provides that the firearm trafficking enhancement requires
20
                 the intentional transfer of two or more firearms to another person and that the
21
                 transferor knew or had reason to believe the transferees’ possession would be
22
                 unlawful. The parties agree that on the videotape the CI tells Mr. Mason that the
23

24               CI just got out of the penitentiary after serving nine years. Regardless of the truth

25               of the CI’s statement, it is sufficient to satisfy the “reason to believe” requirement
26
                 that the transferee is a prohibited possessor as set out in Application Note 13A(ii)
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1               to U.S.S.G. §2K2.1(b)(5).
 2
             b) As to the possession of a firearm to facilitate another felony offense, the parties
 3
                 agree that there is insufficient evidence to support the enhancement under
 4
                 U.S.S.G. §2K2.1(b)(6). Application Note 14(C) provides in relevant part that
 5

 6               “another felony offense” means any federal, state, or local offense, other than the

 7               … [charged] firearms trafficking offense …” The surreptitious tape documenting
 8
                 the interaction between Mr. Mason and the CI occurred on April 25, 2013. The
 9
                 Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) executed a
10
                 search warrant at Mr. Mason’s home nearly six months later on October 10, 2013.
11

12               During execution of the search warrant, ATF agents discovered a marijuana

13               cultivation operation claimed by a third party. The parties agree that there is no
14
                 evidence on the surreptitious tape or in the CI’s interaction with Mr. Mason to
15
                 support the conclusion that possession of any gun on his property facilitated the
16
                 marijuana cultivation operation discovered nearly six months later. The parties
17

18               further agree that there is insufficient evidence to satisfy the requirement in

19               Application Note 14(A) that possession of a gun facilitated the marijuana
20
                 cultivation operation.
21
          4. The parties stipulate, based on their agreement as to the matters set forth in the
22
             previous paragraph, that paragraph 19 of the PSR be amended as follows:
23

24           “The defendant intentionally transferred two firearms to the confidential informant on

25           April 25, 2013. The confidential informant told the defendant that he had been
26
             imprisoned in the penitentiary for nine years. This statement gave the defendant
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1               reason to believe that transfer of a firearm to the confidential informant would be
 2
                 unlawful. Accordingly, a four-level enhancement is warranted under U.S.S.G.
 3
                 §2K2.1(b)(5).”
 4
            5.   The agreement of the parties regarding the matters set forth in the previous two
 5

 6               paragraphs results in the substitution of one four-level enhancement in the place of

 7               another. It therefore does not impact the total offense level calculated in the PSR.
 8
                 The parties agree that the PSR as amended reflects the correct advisory guideline
 9
                 range.
10
            6. In light of this stipulation, the parties request to vacate the supplemental briefing
11

12               schedule.

13          Assistant U.S. Attorney Justin Lee has reviewed this stipulation and proposed order and
14
     authorized Todd Leras via email to sign it on his behalf.
15

16   DATED: October 7, 2019
                                                           By     /s/ Todd D. Leras for
17
                                                                  JUSTIN LEE
18                                                                Assistant United States Attorney

19   DATED: October 7, 2019
                                                           By     /s/ Todd D. Leras
20
                                                                  TODD D. LERAS
21                                                                Attorney for Defendant
                                                                  CRAIG MASON
22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1
                                                 ORDER
 2

 3          BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 4   hereby ordered that paragraph 19 of the Presentence Investigation Report be amended consistent
 5   with the language proposed by the parties. The supplemental briefing schedule is vacated. The
 6   Sentencing Hearing, set for October 21, 2019, at 9:00 a.m., is confirmed.
 7          IT IS SO ORDERED.
 8   DATED: October 10, 2019.
 9

10

11                                                 UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
